Citation Nr: 1813827	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-36 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for PTSD.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1943 to February 1945.  He is the recipient of a Purple Heart and one Oakleaf, one battle star for European-African Middle Eastern Theater Ribbon, Bronze Star Medal, and Combat Infantry Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 50 percent rating for PTSD and denied entitlement to a TDIU.   

In an October 2017 rating decision, the RO denied entitlement to special monthly compensation based on aid and attendance/housebound and for aid and attendance allowance for a dependent.  The Veteran filed a notice of disagreement with the rating decision in January 2018.  A statement of the case was issued later that month.  The Veteran recently filed a substantive appeal in February 2018 and requested a video-conference hearing, thus, these issues will be addressed separately after his Board hearing.   

The Veteran testified at a hearing before a Veterans Law Judge in January 2018.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, service-connected PTSD have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran and his Agent have not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

The Veteran contends that his PTSD should be rated as 70 percent disabling in the February 2016 notice of disagreement. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is in receipt of a 50 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

March 2015 to August 2015 VA treatment record reflects the Veteran reported that his mood was down and depressed.  He reported that he was stressed by his wife's illness.  His concentration was fair.  He reported that he does not read and plays solitaire on the computer.  He denied feelings of guilt, hopeless ruminations, and anhedonia.  He reported that he does not socialize.  He has a son with whom he talks to weekly over the phone and he had one friend whom he sees occasionally.  He attended church weekly.  He reported that he goes to a veterans group.  He also socializes with people in his village and goes out to eat with his wife when she is able to.  He denied suicidal ideation, but had some fleeting thoughts a couple of weeks prior and denied any intention or plan.  He later reported he was upset by a dream of committing suicide and had suicidal ideations.  His mood was always sad.  He reported no homicidal or violent ideation.  His PTSD symptoms included nightmares-dreams of a peer who was hit by a grenade and he held his organs while he died, mostly every night, flashbacks-not often, intrusive memories and thoughts when alone hypervigilance-checks doors, windows, increased startle response-not really, avoidant behaviors-no war pictures.  He was alert and oriented, attitude/behavior was pleasant, cooperative, and he was appropriately groomed.  Speech, attention/concentration, and memory were normal/grossly intact.  His mood was slightly anxious; affect was full, appropriate to mood and content.  His thoughts and judgment were normal.  He denied suicidal and homicidal thoughts. 

November 2015 to February 2016 VA treatment record reflects the Veteran had sleep problems, startled easy, mood was lousy, nightmares, and he stays away from crowds.  He reported being hopeless at times, wishing for death and active suicidal ideations, but he denied any intentions because of his grandchildren.  His concentration was poor.  A mental status examination was normal.  There was significant depression.  
A January 2015 VA examination report reflects the Veteran reported he spends his time taking naps, watching TV, and hitting balls on the golf course.  He reported that he worked as a landscaper cutting trees after service and then he worked as a metallurgic technician until he retired.  He reported symptoms of intrusive thoughts, hypervigilance, startle reflex, depression, anxiety, insomnia, anger management, nightmares, and avoidance of people.  Mental status examination was normal.  He denied hallucinations or delusions, and denied suicidal and homicidal ideations.  The examiner noted symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, inability to establish and maintain effective relationships, resulting in significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner concluded that his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A December 2015 VA examination report reflects nightmares of the war almost every night.  His wife heard him call out "hit the ground" during nightmares.  He had intrusive, distressing thoughts/memories of the war, avoided crowds (changed from Catholic to Lutheran Church because less crowded); hearing someone else talking about traumas at war (would walk away); talking about his own traumatic experiences at war.  He reported irritability, anxiety, and depression.  He reported not having too many positive emotions.  He plays golf "once in a while."  He reported that he sits at home and naps in afternoon.  He reported feeling detached and not connected to people too much.  He stays to himself.  His sleep was disrupted by nightmares.  The examiner indicated he would have difficulty learning new things in a work setting because of his concentration.  The Veteran reported he was angry and punched a wall three days ago.  He startles to loud sounds.  

The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships and that his symptoms caused occupational and social impairment with reduced reliability and productivity.  He reported he was married to his third wife since 1972 and that his wife bothers and irritates him.  He walks away at those times.  This happens on a daily basis.  He denied any violence in the relationship.  One surviving son lives 78 miles away and he sees him for holidays and they talk when his son calls once in a while.  He associates with one friend who lives in same retirement village and sees a friend who is not a Veteran three times a week.

The Veteran was open and cooperative.  He was fully oriented on screening.  There was no evidence of psychosis, mania, or disorientation observed.  He attends to hygiene, showering every other day.  He and wife share home in a retirement community village.  He reported suicidal ideations approximately 3 months ago.  At that time, felt "agitated" and that "everyone was against" him.  He did not have any plan or method in mind for suicide even at that time.  He thought about his son and grandchildren and decided to live.  Also, PTSD classes helped to calm him down.  He denied suicidal ideations presently and any time since his episode three months ago.  He endorsed being committed to keeping himself alive and safe from suicide and endorsed being in control of his behavior.  He denied homicidal ideations and stated that he does not have a gun.  He accepted wrist band with hotline number.
The Veteran commented that wife had expensive medical treatments and he expressed belief that his "situation" should be considered in his claim.  He retired in 1985 or 1986 after working full-time for same company since 1970.  He was initially a tool and die maker, then metallurgist (heat-treating metal).  His job ended when the company closed/sold to another company.  He stated he would have difficulty learning and performing a new job because of impaired concentration.  He also believes he would lack interest and motivation for any job.  He would be unable to work in a crowded work setting.

An August 2016 letter from Dr. Florek and licensed associate counselor, Ms. Dahl-Monahan notes the Veteran reported feelings of worthlessness, loneliness, depression, and intrusive memories and difficulties sleeping.  He denied suicidal and homicidal ideations.  He reported he was unable to rest and or relax.  He reported nightmares occurring frequently as every night and caused him to wake suddenly, drenched in sweat.  The Veteran started shaking and crying when he talked about his service experience.  Due to his trauma, the Veteran suffered severe hypervigilance and struggle to trust, which makes him impossible to enjoy being anywhere with more than four people.  He reported that the distress he experiences is intolerable.  Due to his PTSD, the clinician indicated the Veteran is not able to cope with everyday stressors.  His stress coincides with the worsening of his nightmares, flashbacks, hypervigilance, and exaggerated startle response.  

A letter received in March 2016 from a VA psychiatrist reflects the Veteran had severe symptoms of PTSD and major depression.  The Veteran had not responded to medications or weekly PTSD meetings.  He suffered from nightly nightmares, flashbacks, intrusive memories, and hypervigilance.  He had avoidant behaviors, to include crowds, loud noises, and war movies.  He was suicidal three months prior with thoughts of hanging himself.  He reported feeling worthless, hopeless, wishing he was dead, but denied any plan or intent.  He also had mild paranoia.  The Veteran continued to struggle and his depression was severe. 

January 2017 to March 2017 VA treatment record notes the Veteran was very depressed and that medications have not helped his symptoms.  He reported seeing a therapist for the past years.  A mental status examination was normal with suicidal ideations without intent. 

A March 2017 VA treatment record reflects the Veteran reported his son committed suicide in March 2016 and the one year anniversary was coming up.  He reported that he was depressed most of the time and that he was down due to his pain in the shoulder.  He reported that he felt hopeless and has on and off thoughts of wishing for his death.  He stated that he would stay alive for his wife and grandchildren's sake.  A mental status examination was normal.  
  
A June 2017 VA examination report reflects the Veteran reported his relationship with his wife as "here and there," as it was at the time of his last examination.  He reported his son committed suicide by shooting himself in March 2016.  He has 8 grandchildren and 9 great-grandchildren and he reported his relationships with all of them are beautiful.  The Veteran lives in a retirement village and he has friends there.  He stopped golfing two months prior because he could not walk anymore.  He attended monthly community meetings and paints lawn statues.  He also has a cat, watches TV, and goes to church weekly.  He reported he gets verbally aggressive with other residents in his retirement community and his wife.
The Veteran was in a wheelchair.  He was open and cooperative with the interview. Speech was within normal limits for rate and articulation.  Thought processes were clear, coherent, and goal-directed.  There was no evidence of delusions elicited.  Auditory and visual hallucinations were denied.  His mood was described as "staring, keeping quiet" and he appeared mildly depressed.  His affect was constricted and appropriate.  Suicidal and homicidal ideations were denied.  He reported sleep disturbance with delayed onset, frequent awakening, and early morning awakening.  He naps in the afternoon and he stated he gets 2-3 hours of sleep a night and 2-3 hours of sleep during the day.  Some decreased appetite was reported.  He had short-term memory impairment, with delayed recall 2/3 and 3/3 with cuing, evident.  Judgment and insight were fair.

The examiner indicated the Veteran's ability to function in an occupational setting is impaired by his PTSD symptoms as follows: he has mild cognitive difficulties (e.g., impaired concentration and short-term memory) which would interfere with completing work tasks accurately and efficiently.  He is moderately impaired socially, isolating to a significant degree and prone to being irritable, which would interfere with his ability to interact with supervisors and coworkers appropriately and without undue distress.  His symptom of sleep disturbance may interfere with attendance as well as quality of work performance. Overall, his occupational functioning was moderately impaired as a result of his PTSD.

The examiner noted symptoms of depressed mood, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner concluded his symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

During the January 2018 Board hearing, the Veteran testified that he experienced sleep problems, anger, panic attacks a couple times a week.  He indicated he worked as a steel worker and he had problems with his bosses and coworkers.  He got aggravated with people and his PTSD symptoms affected all aspects of his life.  He reported he isolated himself and had thoughts of harming himself and others.  

For the following reasons, a rating of 70 percent, but no higher, is warranted throughout the claims period.  The evidence reflects that the Veteran reported being with his wife for many years, has relationships with his family, however, he has a limited number of friends and he avoided socializing with people and engaged in isolating behavior.  He expressed irritability, mistrust, and anger towards others.  Regarding the occupational impact from the Veteran's PTSD, the examination reports reflects he cannot handle stressful situations and would have difficulty interacting with others and being motivated or productive.  The Veteran has also indicated in his lay statements that he cannot work because of the nature of his symptoms. 

Although the January 2015 VA examiner concluded the Veteran's symptoms were consistent with a 0 percent rating, the examiner also noted the Veteran experienced an inability to establish and maintain effective relationships, resulting in significant distress or impairment in social, occupational, or other important areas of functioning, which are symptoms listed in the criteria for a 70 percent rating.  In addition, the December 2015 and June 2017 examiners concluded the Veteran's symptoms were consistent with 50 and 30 percent ratings, respectively; however, the examiners failed to address the Veteran's constant suicidal ideations and the June 2017 VA examiner specifically indicated that the Veteran exhibited difficulty in adapting to stressful circumstances in work-like settings, which are listed in the criteria for a 70 percent rating.  Further, the VA clinicians and private physician also described the Veteran's symptoms as severe.  Thus, the Board finds that the evidence of record supports the finding that the Veteran symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); and some inability to establish and maintain effective relationships.  

Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions  . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a rating of 70 percent is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for a 100 percent rating or their equivalent in his statements.  Furthermore, the Veteran, himself, has asserted that his symptoms were consistent with a 70 percent rating, as noted in the February 2016 notice of disagreement.  Moreover, the Veteran stated in the VA examinations that despite having problems with his wife, he has relationships with his family members, has some friends, enjoys some leisure activities, and is involved in church.  

Regarding the Veteran's occupational history, the Veteran indicated that he cannot work because of his symptoms, which indicates that the Veteran's disability picture more nearly approximated the inability in establishing and maintaining effective work relationships listed in the criteria for a 70 percent rating, and the Veteran has reported that he has social relationships.  Thus, the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas.  In addition, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself as he indicated no intent to do so, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative and pleasant attitude and was able to effectively communicate with treating clinicians.  

Thus, the severity, frequency, and duration of the Veteran's PTSD symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

In this case, the Veteran is service-connected for PTSD, now rated as 70 percent disabling, thus, the Veteran has one disability rated as 60 percent disabling or more and, therefore, the Veteran meets the minimum schedular requirements for TDIU benefits for the entire appeal period.  38 C.F.R. § 4.16(a).

In a September 2015 application for increased compensation based on unemployability (Form VA 21-8940), the Veteran indicated that his PTSD rendered him unable to work from 1986.  He reported he worked as a steel worker from 1970 to 1986 and completed 4 years of high school.

As indicated above, the January 2015 VA examiner noted the Veteran experienced an inability to establish and maintain effective relationships, resulting in significant distress or impairment in social, occupational, or other important areas of functioning.  In the June 2015 VA examination report, the Veteran reported he retired in 1985 or 1986 after working full-time for same company since 1970.  He was initially a tool and die maker, then metallurgist (heat-treating metal).  His job ended when company closed/sold to another company.  He stated he would have difficulty learning and performing a new job because of impaired concentration.  He also believes he would lack interest and motivation for any job and would be unable to work in a crowded work setting.  The June 2017 VA examiner indicated that the Veteran exhibited difficulty in adapting to stressful circumstances in work-like settings.  

Although the medical opinions of record determined that the Veteran's service-connected PTSD do not cause significant functional impairment, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, these opinions did not address the Veteran's report of functional effects of his service-connected PTSD and some findings were inconsistent with regard to the severity of the Veteran's symptoms, as noted above.  Thus, the Board assigns little probative value to these opinions in this regard.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  Here, the lay and medical evidence indicate that the Veteran experiences work limitations such as unreliability, difficulty in understanding complex commands, memory problems, as well as the difficulty in adapting to stressful work-like setting, as noted in the statements from the Veteran, throughout the records and examination reports.  

Given the significant impairment caused by the Veteran's service connected PTSD on his ability to work, as indicated by the lay and medical evidence, see id. at 1354  ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected PTSD precludes him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


